MILLER, Circuit Justice,
held:—
1. National -banks may, by reason of their character as such, sue in the federal courts.
2. A part of the taxes sought to be restrained being for the state of Nebraska, and the county treasurer being by the revenue law of the state required to pay the same into the state treasury when they are collected, and no provision being made by law for an execution or other proceeding against the state for the recovery of them back if illegally exacted, the plaintiff has no adequate remedy at law, and equity will intervene by injunction to restrain the collection of such illegal taxes.
3. When a county treasurer holds one warrant in which he is commanded to enforce payment of both state and county taxes, which for a common reason are illegal, equity, having jurisdiction to restrain the treasurer from enforcing the payment of the state taxes, may proceed to the determination of the validity of the county taxes as well, and restrain them also.
4.The First National Bank of Omaha filed its bill against the county of Douglas and its treasurer, to have it declared that the taxes of 1870 and 1871, levied by the state of Nebraska and the county of Douglas upon the capital stock of the bank, were illegal, and to restrain that officer “from making distress upon the property of the plaintiff, as he threatened to do, and from all other proceedings to enforce the payment” of the taxes. On motion for an injunction the defendant objected to the jurisdiction of the court as a federal court, and also as a court of equity. Held, that there was jurisdiction to' entertain the bill and allow an injunction.
Injunction allowed.